695 S.E.2d 270 (2010)
In the Matter of Benjamin S. EICHHOLZ.
No. S10Y1139.
Supreme Court of Georgia.
June 1, 2010.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
*271 Wilson, Morton, & Downs, James E. Spence, Jr., Decatur, for Eichholz.
PER CURIAM.
This disciplinary matter is before the Court on the petition of Benjamin S. Eichholz[1] for voluntary surrender of his license based upon the his entry of a plea of guilty in the United States District Court for the Southern District of Georgia to a felony charge of violating of 18 U.S.C. § 1505 (obstruction of Department of Labor investigation). Eichholz admits that by his conviction, he has violated Rule 8.4(a)(2)[2] of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum penalty for a violation of Rule 8.4(a)(2) is disbarment. The State Bar has filed a response asking the Court to accept the petition for voluntary surrender of license and stating its belief that it is in the best interests of the Bar and the public for this Court to accept Eichholz's petition.
We have reviewed the record and agree to accept Eichholz's petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Benjamin S. Eichholz hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Eichholz is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.
NOTES
[1]  State Bar of Georgia No. 242350
[2]  Rule 8.4(a)(2) states: "It shall be a violation of the Georgia Rules of Professional Conduct for a lawyer to: . . . (2) be convicted of a felony. . . ."